Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/105,091 which was filed on 08/20/2018 and is a CON of PCT/JP2017/005030 filed 02/07/2017 and claims benefit of JAPAN 2016-033488 filed 02/24/2016. 

Response to Amendment
In the response filed 12/09/2020, Applicant amends claims 1, 4, 5, and 7-10.  No additional claims have been added or canceled.  Accordingly, claims 1-10 stand pending.

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are moot in view of new grounds of rejection.
The applicant argues that Ogura does not teach “determine whether or not the one client that has issued the registration request is a client corresponding to the client application stored in said storage”.  The application disagrees.  Ogura teaches determining the backup location either manually or by certain criteria such as a priority scheme amongst the devices on the network, which means it has been determined which client device to use a backup, that includes a client device corresponding to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US2004/0019705) in view of Min et al. (US2014/0181012), hereinafter Min, and Birrell et al. (US7529834), hereinafter Birrell.

Regarding Claim 1:
Ogura teaches:
An information processing apparatus acting as a server that manages data on a plurality of clients (Ogura, abstract, figures 3A and 3B, [0034], note MFPs may act as a server and manage data of a plurality of clients), comprising, 
a storage storing a server application for the server and a client application for a client (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note MFPs may act as a server and manage data of a plurality of clients which means the MFP has storage for the server and client applications), 

a processor executing the instructions (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note processors) causing the information processing apparatus to: 
receive, from one client of the plurality of clients, a registration request that requests to register the one client as a management target for the server (Ogura, [0025, 0030], note request to backup data); 
accumulate data received from the one client as the management target (Ogura, [0030-0031], note receiving and storing the backup data means the data was accumulated and received);
determine whether or not the one client that has issued the registration request is a client corresponding to the client application stored in said storage (Ogura, [0025, 0030-0031], note setting up the backup destination, note the backup destination may be set according the a priority scheme or according to level of use which means there is a step to determine if it is for other clients devices, e.g. clients corresponding to the client application), and
set the one client as a backup destination of the accumulated data, in a case where the backup destination has not been set and 

transmit, to the one client, a response for the registration; 
set the one client as a backup destination of the accumulated data … in response to it being determined that the one client is not the client corresponding to the client application stored in said storage
Min is in the same field of endeavor, data backup;
Min teaches:
receive, from one client of the plurality of clients, a registration request that requests to register the one client as a management target for the server (Min, figure 6, note registration request and response, when combined with the other cited reference this would be for the backing up MFPs as taught by Ogura)
transmit, to the one client, a response for the registration (Min, figure 6, note registration request and response, when combined with the other cited reference this would be for the backing up MFPs as taught by Ogura); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability of the registrations and backups.
Birrell is in the same field of endeavor, data backups;
Birrell teaches:
determine whether or not the one client that has issued the registration request is a client corresponding to the client application stored in said storage (Birrell, figure 1, column 5 lines 9 – 29, note a broker server used for locating backup partners, note that when locating prospective backup locations for computer 1 only computers 2 through n 
set the one client as a backup destination of the accumulated data, in a case where the backup destination has not been set and in response to it being determined that the one client is not the client corresponding to the client application stored in said storage (Birrell, figure 1, column 5 lines 9 – 29, note a broker server used for locating and setting backup destinations. When combined with the previously cited references this would be for the backup system as taught by Ogura).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell because this would improve the effectiveness and efficiency of distribution of storage backups (Birrell, column 3 lines 6-9).
 
Regarding Claim 2:
Ogura, Min, and Birrell show the system as disclosed above;
Ogura, Min, and Birrell further teach:
wherein the one client is not set as the backup destination, in a case where the backup destination has been set or it is determined that the one client is the client corresponding to the client application stored in said storage (Ogura, [0025, 0030-0031], note setting up the backup destination, note the backup destination may be set manually or automatically and may be set according the a priority scheme or according 

Regarding Claim 3:
Ogura, Min, and Birrell show the system as disclosed above;
Ogura, Min, and Birrell further teach:
wherein the instructions further cause the information processing apparatus to: transmit an instruction to terminate backup of the data to the one client as the backup destination (Min, [0111], note canceling the backup), and 
cancel the setting of the one client as the backup destination (Min, [0111], note canceling the backup).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability and integrity of the backups.

Regarding Claim 4:
Ogura teaches:
An information processing apparatus that is registerable as a client of a management target by a server on a network (Ogura, abstract, figures 3A and 3B, [0034], note MFPs may act as a server and manage data of a plurality of clients), comprising, 
a storage storing a client application for the client and a server application for the server (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note MFPs may act as 
a memory storing instructions related to the client application (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note memory), and 
a processor (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note processors) executing the instructions causing the information processing apparatus to: 
determine whether to permit the information processing apparatus to be set as a backup destination of data accumulated by the server on the network (Ogura, [0025, 0030-0031], note setting up the backup destination, note the backup destination may be set according the a priority scheme or according to level of use); 
perform a control so that the server function is not 
Ogura doesn’t specifically teach:
transmit a notification related to the backup destination to the server on the network;
perform a control so that the server function is not capable of being enabled by using the server application stored in the storage, in a case where the information processing apparatus is permitted to be set as the backup destination;
Min is in the same field of endeavor, data backup;
Min teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability of the registrations and backups.
Birrell is in the same field of endeavor, data backups;
Birrell teaches:
determine whether to permit the information processing apparatus to be set as a backup destination of data accumulated by the server on the network (Birrell, figure 1, column 5 lines 9 – 29, note a broker server used for locating backup partners, note that when locating prospective backup locations for computer 1 only computers 2 through n are potential locations, meaning it was determined that the client requesting the backup is not the client used as the backup location. When combined with the previously cited references this would be for the backup system as taught by Ogura), and
perform a control so that the server function is not capable of being enabled by using the server application stored in the storage, in a case where the information processing apparatus is permitted to be set as the backup destination (Birrell, figure 1, column 5 lines 9 – 29, note a broker server used for locating and setting backup destinations; note that when locating prospective backup locations for computer 1 only computers 2 through n are potential locations, meaning it was determined that the client requesting the backup is not the client used as the backup location.  When combined 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell because this would improve the effectiveness and efficiency of distribution of storage backups (Birrell, column 3 lines 6-9).

Regarding Claim 5:
Ogura, Min, and Birrell show the system as disclosed above;
Ogura, Min, and Birrell further teach:
wherein the control is a display control that disables a button that enables the server function by using the server application stored in the storage (Ogura, [0025, 0030-0031], note setting up the backup destination, note that this may be set manually meaning there is a display control, e.g. buttons, for the user to set.  When combined with Birrell this would only show the potential backup locations and therefore is interpreted to be disabled for the non-potential backup locations) (Birrell, figure 1, column 5 lines 9 – 29, note a broker server used for locating backup partners, note that when locating prospective backup locations for computer 1 only computers 2 through n are potential locations, meaning it was determined that the client requesting the backup is not the client used as the backup location. When combined with the previously cited references this would be for the backup system as taught by Ogura).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell 

Regarding Claim 6:
Ogura, Min, and Birrell show the system as disclosed above;
Ogura, Min, and Birrell further teach:
wherein the instructions further cause the information processing apparatus to: receive an instruction to terminate backup of the data (Min, [0111], note canceling the backup), and 
cancel the control in a case where the instruction is received from the server on the network (Min, [0111], note canceling the backup).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability and integrity of the backups.

Claim 7 discloses substantially the same limitations as claim 1 respectively, except claim 7 is directed to a method while claim 1 is directed to a system. Therefore claim 7 is rejected under the same rationale set forth for claim 1.

Claim 8 discloses substantially the same limitations as claim 4 respectively, except claim 8 is directed to a method while claim 4 is directed to a system. Therefore claim 8 is rejected under the same rationale set forth for claim 4.

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a non-transitory computer-readable storage medium while claim 1 is directed to a system. Therefore claim 9 is rejected under the same rationale set forth for claim 1.

Claim 10 discloses substantially the same limitations as claim 4 respectively, except claim 10 is directed to a non-transitory computer-readable storage medium while claim 4 is directed to a system. Therefore claim 10 is rejected under the same rationale set forth for claim 4.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasawa (US2007/0174692) teaches backing up MFPs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             3/12/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152